Citation Nr: 1709644	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for torn medial meniscus, degenerative joint disease (DJD) of the left knee, rated as 10 percent disabling prior to December 24, 2013, and 20 percent thereafter.

2.  Entitlement to an increased rating for torn medial meniscus, degenerative joint disease (DJD) of the right knee, rated as 10 percent disabling prior to December 24, 2013, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The July 2007 rating decision granted entitlement to service connection for torn medial meniscus with DJD of the right and left knees; separate noncompensable (zero percent) ratings were assigned.  In March 2008, the RO granted increased 10 percent evaluations to the right and left knee disabilities, effective from the date of claim.  The Veteran did not express satisfaction with the increased disability ratings; thus, the case remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

A December 2011 Board decision denied ratings in excess of 10 percent each for the right and left knee disabilities.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a Joint Motion for Remand, and remanded the appeal for further proceedings consistent with the Joint Motion.  The Board then remanded the appeal in October 2013.

In a May 2014 rating decision, the RO granted increased 20 percent ratings for the right and left knee disabilities from December 24, 2013.  The Veteran again did not express satisfaction with those awards, and the appeal returned to the Board.  The Board then remanded the claims again for further evidentiary development in November 2014, June 2015, and May 2016.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, unfortunately, a remand is once again necessary for additional development on the Veteran's claim for an increased rating  for right and left knee torn medial meniscus and DJD. 

In its prior remand, the Board specifically requested that the AOJ obtain ongoing treatment records, with particular interest in VA treatment records dating since January 2015.  Though it appears that the Veteran has received primarily private treatment related to his bilateral knee disability, there is no indication in the record that any such VA records were requested by the AOJ on remand. 

Additionally, as these claims are being remanded for additional development, the Board finds that the Veteran should again be asked to complete an authorization for the release of any private treatment records related to his knees.  He has consistently reported ongoing receipt of private treatment for his left and right knees, and as recent as a January 2015 VA examination, he reported having received an injection, having his knee "tapped," and being fitted for a brace just one month prior.  However, no private treatment records dating since October 2013 have been associated with the record.  

The Board points out that in June 2016 correspondence, the Veteran was asked to identify any sources of private treatment related to the knees and complete authorizations for the release of records related to that treatment; however, he did not respond to that correspondence, nor did he provide any additional records.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran should again be asked to either complete an authorization for the release of private treatment records related to his knee or to submit such evidence himself.

Finally, the Veteran was last provided a VA examination in connection with his service-connected knee disabilities in September 2016, which is recent and contemporaneous in time.  Nonetheless, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees are "undoubtedly weight-bearing." Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion. They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's knee disabilities, to specifically include requesting any outstanding VA treatment records dating since service, and any private treatment records dating since at least December 2013.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current the nature and extent of all impairment due to his service-connected left and right knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the above development has been completed and any additional development deemed necessary, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




